NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

HARVEY D. WOLINETZ, PARK
CAPITAL FUNDING, LLC, PARK
NATIONAL MORTGAGE SERVICING,
H.D.W. 2005, LLC, H&N ASSOCIATES,               Civ. No. 08-5046
ARETZ ASSOCIATES, H.D.W. 2005
FOREST, LLC, H.D.W. NEW CASTLE,                 OPINION
LLC, and H.D.W. 2005 EDGEWATER,
LLC,

        Plaintiffs, Counter Defendants.

        v.

ELIYAHU WEINSTEIN, RIVKA
BICHLER, SIMCHA SHAIN, ELANA
SHAIN, MICHAEL GINDI, NEW CEDAR
HOLDINGS, LLC, OCEAN REALTY
101, LLC, PINE PROJECTS, LLC, NH-K
MEMPHIS, LLC, ARTHUR FEIN, and
ARTHUR FEIN ENTERPRISES,

       Defendants, Counter Claimants.
ELIYAHU WEINSTEIN, RIVKA
BICHLER, NEW CEDAR HOLDINGS,
LLC, OCEAN REALTY 101, LLC, PINE
PROJECTS, LLC, and NH-K MEMPHIS,
LLC,

                  Cross Claimants,

        v.

MICHAEL GINDI,

                  Cross Defendant.




                                          1
    ELIYAHU WEINSTEIN, RIVKA
    BICHLER, NEW CEDAR HOLDINGS,
    LLC, OCEAN REALTY 101, LLC, PINE
    PROJECTS, LLC, and NH-K MEMPHIS,
    LLC,

                       Third-Party Plaintiffs,

            v.

    ARTHUR FEIN, ARTHUR FEIN
    ENTERPRISES, and H.D.W. 2005, LLC,

    Third-Party Defendants.

THOMPSON, U.S.D.J.

                                         INTRODUCTION

          This matter comes before the Court upon the Motion for Partial Summary Judgment filed

by Plaintiffs Harvey D. Wolinetz; Park Capital Funding, LLC (“PCF”); 1 H.D.W. 2005, LLC;

H&N Associates; Aretz Associates; H.D.W. 2005 Forest, LLC; H.D.W. 2005 New Castle, LLC;

and H.D.W. 2005 Edgewater, LLC (collectively, “Plaintiffs”) against Defendant Eliyahu

Weinstein. (ECF No. 237.) The Motion is unopposed. The Court has decided this Motion on the

written submissions of the parties, pursuant to Local Rule 78.1(b). For the reasons stated herein,

the Motion is granted in part and denied in part.

                                          BACKGROUND

          This case arises from allegations that Defendant Weinstein and others perpetrated fraud

costing Plaintiffs tens of millions of dollars. Because the Motion for Partial Summary Judgment

is unopposed, the following represents the facts of this case as presented by Plaintiffs.



1
  PCF and Park National Mortgage Servicing appear in this case as separate entities. However,
they aver that the former “conducts business under the name” of the latter. (Pl.’s Stmt. of
Undisputed Material Facts ¶ 4, ECF No. 237-2.) The Court considers these nominally distinct
Plaintiffs to be one and the same.

                                                    2
        Plaintiff Wolinetz is a real estate investor. (Pl.’s Stmt. of Undisputed Material Facts

(“SOUMF”) ¶ 1, ECF No. 237-2.) Plaintiff Aretz Associates is a partnership, 20% of which is

owned by Plaintiff Wolinetz. (Id. ¶ 6.) The status and ownership of Plaintiff H.D.W. 2005 New

Castle, LLC has not been elucidated. All other Plaintiffs are business organizations owned and

controlled entirely by Plaintiff Wolinetz. (Id. ¶¶ 4, 5, 7–9.)

        Between June 2005 and February 2006, Defendant Weinstein approached Plaintiff

Wolinetz about investing in a parcel of land in Edgewater, Florida. (Id. ¶ 24.) Defendant

Weinstein represented that he and Plaintiff Wolinetz would be partners in this investment. (Id. ¶

27.) As a result of these representations, Plaintiffs PCF, H&N Associates, and Aretz Associates

provided Defendant Weinstein with $37.5 million. (Id. ¶ 28.) Defendant Weinstein then bought

the Edgewater property in his own name and resold it without the consent of Plaintiff Wolinetz

or any Plaintiffs who had invested. (Id. ¶ 32.) These Plaintiffs’ money was not returned. (Id. ¶

42.)

        Around November 21, 2005, Plaintiff Wolinetz provided an $8 million loan to Defendant

Weinstein to purchase a building in Berkeley Township, New Jersey. (Id. ¶¶ 102, 106.)

Defendant Weinstein never purchased the property as planned, but instead purchased other

properties. (Id. ¶ 107.) All interest in those properties was later allegedly transferred to Plaintiff

H.D.W. 2005, LLC. (Id. ¶ 120.) Most of the $8 million was not returned to Plaintiff Wolinetz.

(Id. ¶ 125.)

        In March 2005, Defendant Weinstein approached Plaintiff Wolinetz seeking a $1.4

million loan. (Id. ¶ 52.) Defendant Weinstein stated that he would use the money to purchase a

shopping center in New Castle, Pennsylvania through “his entity AM OBR LP,” and

subsequently convey all membership interest in AM OBR LP to Plaintiff H.D.W. 2005 New

Castle, LLC. (Id. ¶ 53.) Plaintiff H.D.W. 2005 New Castle, LLC would also receive interest on

                                                   3
all profits earned from the property. (Id. ¶ 55.) Plaintiff PCF provided the loan, which was never

used to purchase the property. (Id. ¶¶ 56–57.)

       In May 2005, Plaintiffs Wolinetz, PFC, and H&N Associates loaned over $6 million to

Defendant Weinstein to purchase the Seagull Shopping Center in Ocean County, New Jersey.

(Id. ¶¶ 60, 62.) Defendant Weinstein had promised Plaintiff Wolinetz that he would provide a

secured mortgage on the property, and a mortgage was executed. (Id. ¶¶ 61, 63.) On June 29,

2005, Defendant Weinstein’s attorney, Benjamin Hager, sent a letter to Plaintiff Wolinetz

advising him that he was holding $9 million in escrow to pay off another existing mortgage on

the property. (Id. ¶ 64.) Contrary to Hager’s representations, no funds were held in escrow. (Id. ¶

67.)

       Around October 2005, Plaintiff Wolinetz provided $11.2 million to Defendant Weinstein

“and his associates” for the purchase of the Kimball Cabana and New Horizon apartment

complexes in Memphis, Tennessee (the “Memphis Properties”). (Id. ¶¶ 131, 136.) Defendant

Weinstein and Hager represented that the property could be quickly “flip[ped]” to another buyer

and that money was sitting in escrow for this purpose. (Id. ¶¶ 131, 133.) Plaintiff Wolinetz was

aware that this arrangement was contingent on the buyer securing financing, but was not aware

of the precise amount of financing that the buyer would need to secure. (Id. ¶ 135.) That buyer

never purchased the property. (Id. ¶ 139.) Additionally, Defendant Weinstein later stated that the

ownership of the property was assigned to Plaintiff H.D.W. 2005, LLC. (Id. ¶ 140.)

       Around March 2005, Defendant Weinstein proposed that Plaintiff Wolinetz invest $5

million to purchase vacant land on Forest Avenue on Staten Island, New York. (Id. ¶ 147.)

Plaintiffs PCF and H&N Associates provided the funds. (Id. ¶ 150.) Contrary to Defendant

Weinstein’s prior representations, profits from this venture were not split evenly with Plaintiff

Wolinetz. (Id. ¶¶ 149, 152.) Hager then prepared organizational documents stating that Plaintiff

                                                 4
Wolinetz had complete ownership interest in Plaintiff H.D.W. 2005 Forest, LLC; he sent this

document to Plaintiff Wolinetz. (Id. ¶ 151.) Unbeknownst to Plaintiff Wolinetz, Hager also

prepared documents establishing Defendant Weinstein as “the 100% member” of Plaintiff

H.D.W. 2005 Forest, LLC. (Id. ¶ 152.) The latter set of documents was used to obtain loans

secured by the Forest Avenue property. (Id. ¶ 153).

       Defendant Weinstein engaged Plaintiffs in a number of other alleged investments where

various Plaintiffs lost money. (Id. ¶¶ 43–51, 75–101, 126–30, 159–64.)

       On January 3, 2013, Defendant Weinstein pled guilty to one count of conspiracy to

commit wire fraud in violation of 18 U.S.C. § 1349, and one count of transacting in criminal

proceedings in violation of 18 U.S.C. § 1957. (Plea Agreement at 1, ECF No. 237-7; Indictment

at 1–34, 43, ECF No. 237-5.) The Indictment alleges that Defendant Weinstein made myriad

misrepresentations to “H.D.W.” and other investors. (Indictment at 7–33.) It also alleges that

Defendant Weinstein engaged in a monetary transaction in the form of a “[c]heck in the

approximate amount of $250,000 drawn on the account of Watch Hill Funding in New Jersey

made payable to an entity controlled by H.D.W. in New York.” (Indictment at 43.) Defendant

Weinstein’s plea generally admits guilt to these two counts but does not specifically tie

Defendant Weinstein’s criminal behavior to particular victims or to particular investment

schemes. (Plea Agreement at 8–9.)

       Plaintiffs filed suit in this case on October 10, 2008 (ECF No. 1) and filed the Amended

Complaint on May 20, 2009, alleging twelve counts in total (ECF No. 53). This case was stayed

from November 2010 until October 2016 while criminal proceedings against Defendant

Weinstein were pending. (ECF Nos. 123–24, 160.)

       On September 14, 2018, Plaintiffs filed the present Motion seeking summary judgment

on the following counts: (1) Violation of the Racketeer Influenced and Corrupt Organizations

                                                 5
Act (“RICO”), 18 U.S.C. § 1962(c); (2) Conspiracy to violate RICO, 18 U.S.C. § 1962(d); (4)

fraud; (5) breach of fiduciary duty; (6) conversion; (8) unjust enrichment; (9) breach of contract

(10) promissory estoppel; and (11) civil conspiracy. (ECF No. 237.) As of the date of this

Opinion, Defendant Weinstein has not filed opposition. 2

                                      LEGAL STANDARD

        Summary judgment shall be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A dispute is “genuine” if it could lead

a “reasonable jury [to] return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it will “affect the outcome of the suit under

the governing law.” Id. When deciding the existence of a genuine dispute of material fact, a

court’s role is not to weigh the evidence; all reasonable “inferences, doubts, and issues of

credibility should be resolved against the moving party.” Meyer v. Riegel Prods. Corp., 720 F.2d

303, 307 n.2 (3d Cir. 1983). Consequently, “[s]ummary judgment is precluded if a disputed fact

exists which might affect the outcome of the suit under the controlling substantive law.” Josey v.

John R. Hollingsworth Corp., 996 F.2d 632, 637 (3d Cir. 1993) (citing Anderson, 477 U.S. at

248).



2
  Opposition to the Motion was originally due October 1, 2018. See Local Civ. R. 7.1(d)(2);
http://www.njd.uscourts.gov/motion-days-0. In a letter docketed on October 3, 2018, the Court
stated that it would consider the Motion unopposed if it did not receive a response from
Defendant Weinstein by October 16, 2018. (ECF No. 240.) On October 17, 2018, Defendant
Weinstein requested that the Court stay the current proceedings in light of Defendant
Weinstein’s habeas challenge to his criminal conviction. (ECF No. 241.) The Court declined to
stay the case and gave Defendant Weinstein until October 31, 2018 to oppose the Motion. (ECF
No. 242.) After it appeared that Defendant Weinstein may not have received mail that was sent
to him (ECF Nos. 243–44), the Court sent a new Letter Order on December 6, 2018 requiring
that Defendant Weinstein oppose the Motion by December 17, 2018. (ECF No. 245.) The Court
has not received any communication from Defendant Weinstein since then.

                                                 6
       In resolving a motion for summary judgment, a district court considers the facts drawn

from “the pleadings, the discovery and disclosure materials, and any affidavits.” Curley v. Klem,

298 F.3d 271, 276–77 (3d Cir. 2002) (internal quotations omitted). The court must determine

“whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at

251–52. More precisely, summary judgment should be granted if the evidence available would

not support a jury verdict in favor of the nonmoving party. Id. at 248–49. The Court must grant

summary judgment against any party “who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will bear the

burden of proof at trial.” Celotex, 477 U.S. at 322.

                                          DISCUSSION

       Summary judgment is denied on the First (civil RICO) and Second (RICO conspiracy)

Counts for all Plaintiffs. Summary judgment is granted for Plaintiffs Wolinetz, PCF, H&N

Associates, and Aretz Associates (collectively, “Investing Plaintiffs”) on the Fourth (fraud), Fifth

(breach of fiduciary duty), Sixth (conversion), Eighth (unjust enrichment), Ninth (breach of

contract), and Tenth (promissory estoppel) Counts. On the Eleventh Count (civil conspiracy),

summary judgment is granted for Plaintiffs PCF and H&N Associates, but denied for Plaintiffs

Wolinetz and Aretz Associates. Summary judgment is denied on all Counts as to Plaintiffs

H.D.W. 2005, LLC; H.D.W. 2005 Forest, LLC; H.D.W. New Castle, LLC; and H.D.W. 2005

Edgewater, LLC (collectively, “LLC Plaintiffs”).

I.     Summary Judgment is Denied on the First Count (Civil RICO)

       18 U.S.C. § 1964(c) provides a civil remedy to “[a]ny person injured in his business or

property by reason of a violation of” 18 U.S.C. § 1962. Section 1962(c) states in turn:

       It shall be unlawful for any person employed by or associated with any enterprise


                                                 7
       engaged in, or the activities of which affect, interstate or foreign commerce, to
       conduct or participate, directly or indirectly, in the conduct of such enterprise’s
       affairs through a pattern of racketeering activity or collection of unlawful debt.

A plaintiff in a civil RICO action must therefore prove that he was harmed as a result of “(1)

conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.” Lum v. Bank of

Am., 361 F.3d 217, 223 (3d Cir. 2004). A pattern requires at least two predicate acts of

racketeering activity. Id. (citing § 1961(5)). “Racketeering activity” is defined by statute to

include violations of many federal laws, including mail fraud, § 1341, wire fraud, § 1343, and

transacting in criminal proceedings, § 1957. § 1961(1).

       In this case, Plaintiffs have not shown that they were harmed by a pattern of racketeering

activity. First, Defendant Weinstein’s criminal convictions do not establish such a finding.

Defendant Weinstein pled guilty to conspiracy to commit wire fraud, 18 U.S.C. § 1349, but this

offense is not included in the statutory definition of racketeering activity. Defendant Weinstein

also pled guilty to transacting in criminal proceedings, § 1957, specifically to transacting a

“[c]heck in the approximate amount of $250,000 drawn on the account of Watch Hill Funding in

New Jersey made payable to an entity controlled by H.D.W. in New York.” (Indictment at 43.)

While this violation of § 1957 constitutes racketeering activity under the statute, Defendant

Weinstein’s conviction based on this one incident does not demonstrate the required pattern of

racketeering activity, and Plaintiffs have not shown how they were harmed by this action.

       Outside of the criminal convictions, Hager sent Plaintiff Wolinetz two letters, one falsely

stating that $9 million was being held in escrow to pay off an existing mortgage (SOUMF ¶¶ 64,

67), and the other falsely stating that Plaintiff Wolinetz had a complete ownership interest in

Plaintiff H.D.W. 2005 Forest, LLC (id. ¶¶ 151–53). These letters, if sent in the mail, would

likely constitute mail fraud under § 1341, but Plaintiffs have not shown how they were harmed

by the misrepresentations contained in the letters.


                                                  8
        Simply put, Plaintiffs cannot tie the harm that they suffered to a pattern of racketeering

activity. As a result, summary judgment must be denied as to the civil RICO Count.

II.     Summary Judgment is Denied on the Second Count (RICO Conspiracy)

        18 U.S.C. § 1962(d) states, “It shall be unlawful for any person to conspire to violate any

of the provisions of subsection (a), (b), or (c) of this section,” and § 1964(c) correspondingly

provides a civil remedy to “[a]ny person injured in his business or property by reason of” such a

conspiracy.

        Summary judgment cannot be granted on the RICO conspiracy claim for the same reason

that it cannot be granted on the substantive RICO claim: Plaintiffs have not demonstrated how

they have been harmed by the statutory violations alleged. As stated above, Defendant Weinstein

pled guilty to transacting in criminal proceedings and may have abetted mail fraud, but Plaintiffs

have not shown how they were injured by these actions.

III.    Summary Judgment is Granted for Investing Plaintiffs on the Fourth Count
        (Fraud)

        Under New Jersey law, fraud consists of “(1) a material misrepresentation of a presently

existing or past fact; 3 (2) knowledge or belief by the defendant of its falsity; (3) an intention that

the other person rely on it; (4) reasonable reliance thereon by the other person; and (5) resulting

damages.” Gennari v. Weichert Co. Realtors, 691 A.2d 350, 367 (N.J. 1997) (citing Jewish Ctr.

v. Whale, 432 A.2d 521, 524 (N.J. 1981)).

        Defendant Weinstein represented that he and Plaintiff Wolinetz would be partners in the

Edgewater, Florida investment, but in reality Defendant Weinstein purchased the property in his




3
 Although the New Jersey Supreme Court does not appear to have ruled on this question, “the
great majority of the American courts” have held that a false statement of intention is a
misrepresentation of a presently existing fact and gives rise to liability for fraud. Restatement
(Second) of Torts § 530 reporter’s note (Am. Law Inst. Oct. 2018 update).

                                                   9
own name. (SOUMF ¶¶ 27, 32.) There is no indication that Defendant Weinstein purchased the

property in his own name due to mistake and did not provide any justification for his action. In

reasonable reliance on Defendant Weinstein’s representations, Plaintiffs PCF, H&N Associates,

and Aretz Associates provided money for the project that was never returned. (Id. ¶¶ 28, 42.)

This establishes the elements of fraud for Plaintiffs PCF, H&N Associates, and Aretz Associates.

        In another incident, Defendant Weinstein represented that Plaintiff Wolinetz’s loan

would be used to purchase a building in Berkeley Township, New Jersey, but he never purchased

the building as promised. (Id. ¶ 102, 107.) Plaintiff Wolinetz provided the loan in reasonable

reliance on Defendant Weinstein’s statements of his intentions. (Id. ¶ 106.) The money that

Plaintiff Wolinetz invested was never returned to him. (Id. ¶ 125.) These facts demonstrate fraud

as to Plaintiff Wolinetz. Summary judgment is therefore granted for Investing Plaintiffs on the

Fourth Count.

IV.     Summary Judgment is Granted for Investing Plaintiffs on the Fifth Count (Breach
        of Fiduciary Duty)

        Breach of fiduciary duty requires a showing that (1) a fiduciary relationship existed, (2) a

fiduciary duty related to that relationship was breached, and (3) harm resulted from the breach.

Indus. Mar. Carriers, Inc. v. Miller, 399 F. App’x 704, 710 (3d Cir. 2010) (citing McKelvey v.

Pierce, 800 A.2d 840, 859 (N.J. 2002)). “A fiduciary relationship arises between two persons

when one person is under a duty to act for or give advice for the benefit of another on matters

within the scope of their relationship.” F.G. v. MacDonell, 696 A.2d 697, 703–04 (N.J. 1997)

(citing Restatement (Second) of Torts § 874 cmt. a (Am. Law Inst. 1979)). Fiduciary

relationships “aris[e] in a vast array of factual settings, [including duties of] agents to their

principals; partners to their other partners; [and] brokers . . . to their clients.” Innes v. Marzano-

Lesnevich, 136 A.3d 108, 123–24 (N.J. 2016) (LaVecchia, J., dissenting) (collecting cases).



                                                  10
Once a fiduciary relationship is established, the fiduciary owes a duty of loyalty and a duty to

exercise reasonable skill and care. F.G., 696 A.2d at 704 (citing Restatement (Second) of Trusts

§§ 170, 174 (Am. Law Inst. 1959)).

       Here, the facts establishing fraud in the previous section also establish breach of fiduciary

duty. Investing Plaintiffs entrusted Defendant Weinstein with money that they believed would be

used for real estate investment. This created a fiduciary duty, and Defendant Weinstein had

duties of loyalty and care that were breached when he used Investing Plaintiffs’ funds for

purposes other than those that had been promised. Investing Plaintiffs are therefore entitled to

summary judgment on this Count.

V.     Summary Judgment is Granted for Investing Plaintiffs on the Sixth Count
       (Conversion)

       Conversion is “the exercise of any act of dominion in denial of another’s title to . . .

chattels, or inconsistent with such title.” Meisels v. Fox Rothschild LLP, 2018 WL 3077960, at

*5 (N.J. Super. Ct. App. Div. 2018) (citing Mueller v. Tech. Devices Corp., 84 A.2d 620, 623

(N.J. 1951)). An unpaid loan does not, by itself, constitute conversion. Id. But a sham loan

obtained by fraud is conversion. Chi. Title Ins. Co. v. Ellis, 978 A.2d 281, 287 (N.J. Super. Ct.

App. Div. 2009). As explained above, Defendant Weinstein obtained funds from Investing

Plaintiffs through fraud. His retention of those funds therefore constitutes conversion. Summary

judgment is therefore granted for Investing Plaintiffs on this Count.

VI.    Summary Judgment is Granted for Investing Plaintiffs on the Eighth Count (Unjust
       Enrichment)

       Unjust enrichment is a “quasi-contract doctrine.” Iliadis v. Wal-Mart Stores, Inc., 922

A.2d 710, 723 (N.J. 2007). To prove unjust enrichment,

       a plaintiff must show both that defendant received a benefit and that retention of
       that benefit without payment would be unjust. The unjust enrichment doctrine
       requires that plaintiff show that it expected remuneration from the defendant at


                                                 11
       the time it performed or conferred a benefit on defendant and that the failure of
       remuneration enriched defendant beyond its contractual rights.

VRG Corp. v. GKN Realty Corp., 641 A.2d 519, 526 (N.J. 1994) (internal citations omitted).

       In the present case, Investing Plaintiffs provided funds to Defendant Weinstein. (SOUMF

¶¶ 28, 106.) Plaintiffs PCF, H&N Associates, and Aretz Associates did so expecting that Plaintiff

Wolinetz would be a partner in the Edgewater, Florida real estate investment. (Id. ¶ 27.) Plaintiff

Wolinetz did so expecting that his funds would be used to purchase property in Berkeley

Township, New Jersey. (Id. ¶ 102.) In both instances, Defendant Weinstein retained the benefit

of the funds without fulfilling the promises he had made and without providing remuneration to

Investing Plaintiffs (id. ¶¶ 32, 42, 107, 125); this retention is unjust. For these reasons, summary

judgment is granted in favor of Investing Plaintiffs on this Count.

VII.   Summary Judgment is Granted for Investing Plaintiffs on the Ninth Count (Breach
       of Contract)

       A cause of action for breach of contract requires demonstrating “(1) a contract between

the parties; (2) a breach of that contract; (3) damages flowing therefrom; and (4) that the party

stating the claim performed its own contractual obligations.” Frederico v. Home Depot, 507 F.3d

188, 203 (3d Cir. 2007). As explained in the above sections, Defendant Weinstein solicited

money from Investing Plaintiffs by promising to use their funds for particular purposes.

Investing Plaintiffs provided the funds, but Defendant Weinstein failed to use those funds as

promised. This establishes breach of contract for Investing Plaintiffs.

VIII. Summary Judgment is Granted for Investing Plaintiffs on the Tenth Count
      (Promissory Estoppel)

       A successful claim for promissory estoppel requires a showing of “(1) a clear and definite

promise; (2) made with the expectation that the promisee will rely on it; (3) reasonable reliance;

and (4) definite and substantial detriment.” Toll Bros., Inc. v. Bd. of Chosen Freeholders, 944



                                                12
A.2d 1, 19 (N.J. 2008) (internal citation omitted). As discussed previously, Defendant Weinstein

made representations to Investing Plaintiffs, Investing Plaintiffs relied on these promises, and

Investing Plaintiffs suffered as a result of their reasonable reliance. Summary judgment is

therefore granted for Investing Plaintiffs on the Tenth Count.

IX.    On the Eleventh Count (Civil Conspiracy), Summary Judgment is Granted for
       Plaintiffs PCF and H&N Associates, but Denied for Plaintiffs Wolinetz and Aretz
       Associates

       Civil conspiracy is:

       a combination of two or more persons acting in concert to commit an unlawful
       act, or to commit a lawful act by unlawful means, the principal element of which
       is an agreement between the parties to inflict a wrong against or injury upon
       another, and an overt act that results in damage.

Banco Popular N. Am. v. Gandi, 876 A.2d 253, 263 (N.J. 2005) (quoting Morgan v. Union Cty.

Bd. of Chosen Freeholders, 633 A.2d 985, 998 (N.J. Super. Ct. App. Div. 1993)). Conspiracy

requires an agreement to commit an act that, if carried out, would create a cause of action in its

own right. Id.

       Plaintiffs PCF and H&N Associates provided funding to Defendant Weinstein to

purchase land on Forest Avenue. (SOUMF ¶ 147.) In return, Defendant Weinstein agreed to

establish Plaintiff Wolinetz as the sole owner of H.D.W. 2005 Forest, LLC. (Id. ¶ 151.) 4

However, Defendant Weinstein transferred interest to himself. (Id. ¶¶ 152–53.) This constitutes

tortious conduct in its own right. Plaintiffs have also presented evidence showing that Defendant

Weinstein conspired with his attorney, Hager, to commit this tort because Hager prepared false

documents showing that Plaintiff Wolinetz was the sole owner of H.D.W. 2005 Forest, LLC. (Id.

¶ 151.) Plaintiffs PCF and H&N, as the investors in this transaction, have demonstrated that they




4
 Although Plaintiff Wolinetz was an intended beneficiary of this arrangement, no evidence has
been presented that he personally contributed to the project or was otherwise harmed.

                                                 13
are entitled to summary judgment on the civil conspiracy Count.

       However, Plaintiffs Wolinetz and Aretz Associates cannot point to any instance where

Defendant Weinstein conspired with another person to harm them. Hager sent Plaintiff Wolinetz

a letter stating that he was holding money in escrow to pay off a mortgage on the Seagull

Shopping Center. (Id. ¶ 64.) While the statement was false (id. ¶ 67), and suggests an agreement

between Defendant Weinstein and Hager, there is no evidence that Plaintiff Wolinetz acted in

reliance on this misrepresentation. No agreement to commit underlying tortious conduct has been

established, so conspiracy also cannot be established either.

       Separately, Defendant Weinstein and Hager represented to Plaintiff Wolinetz that the

Memphis Properties could be quickly resold to another buyer, and that money was being held in

escrow for this purpose. (Id. ¶¶ 131, 133.) As above, this suggests that Defendant Weinstein and

Hager agreed to work together with regard to the Memphis Properties. However, Plaintiffs have

not demonstrated any tortious conduct with regard to this project. 5 A conspiracy claim based

around the Memphis Properties has thus not been established.

       Plaintiffs also argue that Defendant Weinstein conspired with others by borrowing

excessive amounts of money from them, encumbering the properties in which Plaintiffs had

invested. (Pl.’s Br. at 26, ECF No. 237-1.) But a lender is not necessarily a co-conspirator, and

Plaintiffs have not shown that these individuals lent money to Defendant Weinstein for the

purpose of engaging in unlawful activity.

       Finally, Defendant Weinstein’s criminal convictions cannot establish civil conspiracy


5
  Plaintiff Wolinetz alleges that he was deceived because he knew that the new buyer needed to
secure financing but did not know how much financing needed to be secured. (Id. ¶ 135.) But
Plaintiffs have not established that this was a material representation that would give rise to a
fraud claim, nor have they established that Defendant Weinstein and Hager agreed to make this
misrepresentation.


                                                14
with regard to Plaintiffs Wolinetz and Aretz Associates. Although Defendant Weinstein pled

guilty to conspiracy to commit wire fraud, the Indictment does not specifically identify victims. 6

For this reason, Plaintiffs Wolinetz and Aretz Associates cannot link Defendant Weinstein’s

conspiracy to the harm they suffered.

        For these reasons, summary judgment is granted for Plaintiffs PCF and H&N Associates

but denied for Plaintiffs Wolinetz and Aretz Associates on the Count of civil conspiracy.

X.      Summary Judgment is Denied for LLC Plaintiffs

        The four LLC Plaintiffs—H.D.W. 2005, LLC; H.D.W. 2005 Forest, LLC; H.D.W. New

Castle, LLC; and H.D.W. 2005 Edgewater, LLC—have not demonstrated that they are entitled to

summary judgment on any Counts. No evidence has been presented to show that any LLC

Plaintiffs provided any financing for projects proposed by Defendant Weinstein. At several

times, Defendant Weinstein stated that he would transfer interest in properties and profits to

Plaintiffs H.D.W. 2005, LLC and H.D.W. 2005 New Castle, LLC. (SOUMF ¶¶ 53–55, 120,

140.) There is no indication, however, that these entities acted in reliance on these

representations or were otherwise harmed. Additionally, Hager sent a letter to Plaintiff Wolinetz

stating that he had complete ownership of Plaintiff H.D.W. 2005 Forest, LLC (id. ¶ 151), but

there is no indication that Plaintiff H.D.W. 2005 Forest, LLC was harmed as an entity. Finally,

H.D.W. 2005 Edgewater, LLC is not mentioned in Plaintiffs’ Statement of Undisputed Material

Facts except for its identification as a party. (See id. ¶ 9.)

        Because there has been no indication that LLC Plaintiffs lost money or suffered other

harm, summary judgment cannot be granted on the First (civil RICO), Second (RICO

conspiracy), Fourth (fraud), Fifth (breach of fiduciary duty), Tenth (promissory estoppel), or


6
 To the extent that the Indictment mentions Plaintiffs in this case, it only names “H.D.W. and a
group of H.D.W.’s relatives, business partners and clients.” (¶ 35.)

                                                   15
Eleventh (civil conspiracy) Counts. Summary judgment cannot be granted on the Sixth Count

(conversion) because no evidence has shown that LLC Plaintiffs lost chattels to which they once

had title. And because LLC Plaintiffs did not confer a benefit to Defendant Weinstein or enter

into a contract with him, summary judgment on the Eighth (unjust enrichment) and Ninth

(breach of contract) Counts would be inappropriate. Summary judgment is thus denied for LLC

Plaintiffs on all Counts.

                                        CONCLUSION

       For the foregoing reasons, the Motion for Partial Summary Judgment is granted in part

and denied in part. An appropriate order will follow.

Date: 1/3/19                                            /s/ Anne E. Thompson
                                                        ANNE E. THOMPSON, U.S.D.J.




                                               16
